 



Exhibit 10.1
LINE OF CREDIT AGREEMENT
Between Rentech, Inc. and Lehman Brothers, Inc.
Dated: May 7, 2008
     In consideration of Lehman accepting my account and agreeing to act as my
registered representative, I agree to the following with respect to any of my
accounts with you for extensions of credit and the purchase and sale of
securities, options, and other property. This agreement shall not become
effective until accepted by you. Throughout this agreement, “I,” “me,” “my,”
“we,” and “us” refer to the client and all others who are legally obligated on
my accounts. “You” and “your” refer to Lehman, its subsidiaries, parents and
their officers, directors, agents and/or employees.
     1. MY REPRESENTATIONS. I represent that I am of the age of majority
according to the laws of my place of residence and that I am not an employee of
any exchange or the Financial Industry Regulatory Authority (“FINRA”), or of a
member firm of any exchange of the FINRA or of a bank, trust company, insurance
company, registered investment company or registered investment advisory firm,
unless I have notified you. If I become so employed, I will notify you promptly.
I represent that no persons other than those signing this agreement have an
interest or beneficial ownership in my account. I represent that the financial
information and investment objectives provided to you are accurate in all
material respects and that I will promptly inform you of any material changes in
my financial or other circumstances, including investment objectives.
     2. DEFINITION OF “PROPERTY.” In this agreement the word “property” means
securities of all kinds, certificates of deposit, commercial paper, monies, cash
deposits, options, commodities and contracts for the future delivery of, or
otherwise relating to, commodities or securities and all other property usually
and customarily dealt in by brokerage firms.
     3. ORDERS, EXECUTIONS, DELIVERIES, SETTLEMENTS AND ORAL AUTHORIZATIONS. In
giving orders to sell, I will inform you which sales are “short” and which are
“long” sales. A “short sale” means any sale of a security not owned by the
seller or any sale that is consummated by delivery of a borrowed security. If
the security is not in your possession at the time of the contract for sale, I
will deliver it to you by settlement date. In case of non-delivery of a
security, you are authorized to purchase the security to cover my position and
charge any loss, commissions and fees to my accounts. If you fail to receive
payment for securities purchased you may, without prior demand or notice, sell
all securities and other property held by you in any of my accounts and charge
any resulting loss to my account. Unless otherwise agreed, you will, at your
sole discretion and without prior notice, execute the order on the over-
the-counter market or on any exchange in any location, including a foreign
exchange where such security is traded, either on a principal or agency basis.
     4. OPTION POSITIONS; MARGIN DEPOSITS. I understand and agree to be bound by
the Rules of the applicable Options Exchange or Association as well as the
Options Clearing Corporation (OCC). I agree not to buy or sell any equity, debt,
foreign currency or index put or call options without having read and fully
understood the terms, conditions, and risks, as set forth in the Characteristics
and Risks of Standardized Options booklet and applicable supplements that you
provide prior to such transactions. Clients’ short options positions can be
assigned at any time, including the day written, and are assigned on an
automated random basis. Solely for purposes of entering into options positions,
you may treat my account as a margin account; except that you may not pledge,
repledge, hypothecate or rehypothecate my property in your possession or control
unless I execute the margin agreement herein. I agree not to exceed the position
or exercise limits set by the options exchange, either acting alone or with
others.
     5. NOTICE TO EXERCISE OPTIONS. I understand that the official closing price
may be determined some time after the close of trading for purposes of this
section. I understand that listed equity options may be automatically exercised
by the OCC at expiration if the options are in-the-money by an amount equal to
or in excess of a minimum amount determined by the OCC by reference to the
composite closing price. I will notify Lehman Brothers of my intention to
exercise listed options that are out-of-the-money by any amount, at-the-money,
or in-the-money but are not subject to automatic exercise, no later than 1 hour
past the close of trading for that option on that day. I will notify Lehman
Brothers of my intention not to exercise an option that is in-the-money, and
subject to automatic exercise, no later than 1 hour past the close of trading
for that option on that day. I understand that listed options on an underlying
index are automatically exercised by the OCC at expiration if the options are
in-the-money by an amount equal to or in excess of a minimum amount determined
by the OCC by reference to the composite closing price. I will notify Lehman
Brothers of my intention to exercise any option early or not to exercise

 



--------------------------------------------------------------------------------



 



an option on an underlying index which is in-the-money no later than 15 minutes
prior to the close of trading for that option on that day. If notification is
not given to Lehman Brothers within the times noted, Lehman Brothers is under no
obligation to take action but will endeavor to comply with your instructions.
Except as required by the OCC Rules, Lehman Brothers has no obligation to
exercise any option absent specific instructions from me to that effect. Failure
to give such notice will constitute an abandonment of the option, in which case
Lehman Brothers may, but shall be under no obligation to, exercise the option.
If it would not be profitable for my account due to commission expenses, it may
be permitted to expire or, at Lehman Brothers’ discretion, sold or acquired by
Lehman Brothers for some equitable payment to me based on Lehman Brothers’
expenses and risk, without any liability or responsibility on Lehman Brothers’
part to me.
     6. IMPARTIAL LOTTERY ALLOCATION SYSTEM; CALL FEATURES. When you hold on my
behalf bonds or preferred stocks in street or bearer form that are callable in
part, I agree to participate in the impartial lottery allocation of called
securities in accordance with New York Stock Exchange, Inc./ Financial Industry
Regulatory Authority (“NYSE”/ “FINRA”) rules. When the call is favorable, no
allocation will be made to an account in which you, your officers, or employees,
have a financial interest until all other clients’ positions in such securities
are satisfied on an impartial lottery basis. For debt securities there may exist
call or other redemption features in addition to those disclosed on the trade
confirmation. Debt securities subject to call or redemption features, such as
sinking funds, may be redeemed in whole or in part before maturity or before the
first scheduled call dates. The existence of sinking funds, or other special
mandatory redemption features, may not be disclosed on a trade confirmation. It
is my obligation to review all prospectuses and offering statements I may
receive, and to understand risks of extraordinary calls or early redemptions,
which may affect yield. You are not obligated to notify me of published calls or
notices relating to calls or redemptions, nor will you tender securities on my
behalf.
     7. RESTRICTIONS ON TRADING; TERMINATION. You may in your sole discretion
prohibit or restrict trading or substitution of securities in any of my accounts
and refuse to enter into any transaction with me. You have the right to
terminate my accounts (including multiple owner accounts) at any time by notice
to me.
     8. TRANSFER OF FUNDS. By giving you instructions to transfer funds from my
accounts to a bank or other entity, I agree to provide an accurate account
number designating the account to receive such funds. I indemnify and hold you
harmless from and against all liabilities arising from my providing an
inaccurate account number.
     9. TRANSFER OF EXCESS FUNDS; EXCHANGE RATE FLUCTUATIONS. You may transfer
excess funds (also called “free credit balances”) between my accounts (including
commodity accounts) for any reason not in conflict with the Commodity Exchange
Act or other applicable law. If you effect transactions for me requiring foreign
currency, my accounts will be charged loss and credited profit resulting from
exchange rate fluctuations.
     10. PRINCIPAL, INTEREST AND DIVIDEND PAYMENTS. With respect to principal
and interest payments on debt instruments, you may credit my accounts with
principal and interest due on the payment dates and are entitled to recover
payments from me if the same are not received by you from the trustee or payment
agent. You may redeem my money market or cash deposit investment without notice,
to satisfy debits arising in my accounts. Interest will not be paid on credit
balances in my account(s) unless you specifically agree in writing. You are not
required to remit interest or dividends to me on a daily basis.
     11. FEES AND CHARGES. You may impose various service charges and other fees
relating to my accounts as well as charge commissions and other fees for
execution of transactions to buy and sell securities, options or other property.
Such charges, commissions and fees may be changed from time to time without
notice. Accounts that produce insufficient commission revenue for any calendar
year may be subject to administrative fees, with advance notice. If I purchase
securities on a cash basis and fail to pay by settlement date, I will pay a late
charge as permitted by law. Any late charges you impose will be at the maximum
interest rate set forth in your disclosure statement and may be charged from the
settlement date to the payment date.
     12. LEHMAN BROTHERS CASH SWEEP PROGRAM. Cash will be periodically generated
in my account by the deposit of checks, sale of securities and other activity. I
authorize Lehman to redeem or withdraw amounts from my cash sweep option to
satisfy amounts owed in connection with my account, including the purchase of
securities.
     Deposits held at Lehman Bank are financially beneficial to Lehman and its
affiliates. Interest rates paid on deposits are determined at the discretion of
Lehman Bank based on economic and business conditions. Interest rates are tiered
based on

 



--------------------------------------------------------------------------------



 



my relationship with Lehman or my deposit accounts at Lehman Bank, as well as
any linked deposit accounts. Interest rates will be reasonable. Interest rates
and interest rate tiers may change periodically. Clients with higher total
deposits at Lehman Bank (and in some cases total higher assets at Lehman)
generally receive a higher yield on their bank deposits — clients with lower
total deposits at Lehman Bank and lower total assets at Lehman generally receive
a lower yield on their bank deposits. Managed accounts (excluding IRA accounts
and accounts subject to ERISA) may elect to sweep to either the LBCDA or an
available money market fund. Managed accounts that sweep to the LBCDA will
receive the highest tier interest rate regardless of balances at Lehman. The
LBCDA with the highest tier interest rate is the only cash sweep option
available for managed IRA accounts and managed ERISA accounts.
     Cash in deposit accounts at Lehman Bank is insured by the Federal Deposit
Insurance Corporation (“FDIC”) up to applicable limits under FDIC rules. It is
my responsibility to monitor the total amount of my deposits with Lehman Bank to
determine whether my deposits exceed the FDIC insurance limits. The Securities
Investor Protection Corporation (SIPC”) does not cover cash on deposit at Lehman
Bank. Money market fund shares in my account are covered by SIPC.
     Additional information about the Lehman Brothers Cash Sweep Program,
including eligibility requirements for money market funds, linking accounts for
higher interest rates, FDIC insurance, SIPC coverage, the benefits to Lehman
Bank of bank deposits and investment alternatives for cash balances is available
from my Investment Representative and the Lehman Brothers Cash Sweep Program
Disclosure Statement which I will receive in connection with the establishment
of my account, and which is incorporated herein.
     Lehman reserves the right to change or terminate its Cash Sweep Program. I
agree that Lehman may change or offer different cash sweep arrangements, at its
discretion, from time to time with prior notice.
     13. LEHMAN BROTHERS CASH SWEEP PROGRAM — CLIENTS SUBJECT TO ERISA OR
SECTION 4975 OF THE INTERNAL REVENUE CODE. In agreeing to the terms of the
Lehman Brothers Cash Sweep Program (including if I Do Not Elect Cash Sweep) I
have independently determined that my account will receive adequate
consideration (including, if I am subject to Title I of ERISA or Section 4975 of
the Code, within the meaning of Section 408(b)(17) of ERISA and
Section 4975(f)(10) of the Code).
     14. ACCURACY OF REPORTS; COMMUNICATIONS. I will contact the Client Services
Department at 800.253.4626 or 212.526.5600 immediately to report any error,
omissions or discrepancies found in my statement or confirmation of orders.
Confirmation of orders and statements of my accounts shall be conclusive if not
objected to in writing within ten days after mailing. I will send written
inquiries to: Lehman Brothers Inc. Compliance Division 399 Park Ave, 6th floor
New York, New York 10022-36. If I fail to receive a confirmation within ten days
from the date of a transaction in my account, I will notify you immediately in
writing. Until you receive written notice from me of a different address,
communications mailed to me at the address specified by me shall be deemed to
have been personally delivered to me and I waive all claims resulting from
failure to receive such communications.
     15. SECURITY INTEREST. As security for the payment or performance of all
liabilities or indebtedness to Lehman Brothers or any of its affiliates now or
hereafter existing (collectively, the “Lehman Brothers Entities”) presently
outstanding or to be incurred under this or any other agreement or otherwise, I
grant the Lehman Brothers Entities a security interest in any and all property
belonging to me or in which I may have an interest, held by any Lehman Brothers
Entity or carried in any of my accounts with any Lehman Brothers Entity
including individual, multiple owner or commodity accounts (collectively, the
“collateral”). The collateral shall be subject to such security interest as
collateral to discharge my obligations to the Lehman Brothers Entities, wherever
or however arising and without regard to whether or not any Lehman Brothers
Entity has made loans with respect to such collateral. The Lehman Brothers
Entities are authorized to sell and/or purchase any and all property in any of
my accounts or to liquidate open options, commodity futures or forward contracts
or redeem money market or cash deposit investments in any of my accounts without
notice in order to satisfy such obligations. In enforcing your security
interest, the Lehman Brothers Entities shall have the discretion to determine
the amount, order and manner of property to be sold and shall have all the
rights and remedies available to secured parties under the New York Uniform
Commercial Code (the “UCC”). Without your prior written consent, I will not
cause or allow any of the collateral held in my accounts, whether now owned or
hereafter acquired, to be or become subject to liens, security interests,
mortgages or encumbrances of any nature other than your security interest.
     16. LIQUIDATION OF COLLATERAL OR ACCOUNT. You may sell property in my
accounts and cancel open orders for the purchase or sale of property without
notice in the event of my death or whenever, in your discretion, it is necessary
for

 



--------------------------------------------------------------------------------



 



your protection or in the event I fail to make payment(s) for loan balances as
set forth in Paragraph 30. In such events you also may borrow or buy-in all
property required to make delivery against any sale, including a short sale,
effected for me. Such sale or purchase may be public or private and may be made
without advertising or notice to me and in such manner as you determine. No
demands, calls, tenders or notices by you shall invalidate my waiver. At any
such sale you may purchase the property free of any right of redemption and I
shall be liable for any remaining deficiency in my account(s).
     17. USA PATRIOT ACT. To comply with the money laundering prevention
provisions of the USA PATRIOT Act, you may request identification, documents, or
other information from me or other sources. You may share this information with
regulators or the government as necessary. Until required information or
documentation is provided, you may not be able to open an account or effect any
transactions for me.
     18. POLITICALLY COVERED PERSONS. If applicable, I have disclosed to you my
identity as, and my relationships and connections to, senior non-US political
officials. This includes my immediate family, close associates, and any
corporation, business, or other entity that has been formed by, or for the
benefit of, a senior non-US political official.
     19. CREDIT AND BUSINESS CONDUCT INFORMATION AND INVESTIGATION. I authorize
you, at your discretion, to obtain reports and provide information to others
concerning my credit standing and business conduct.
     20. JOINT ACCOUNTS; DESIGNATION OF TENANCY. If this is a Joint Account,
each of us shall have the authority on behalf of the account and generally to
deal with you as if each of us alone were the account owner, without notice to
all account owners. Notice to any account owner is deemed notice to all account
owners. Each account owner shall be jointly and severally liable for this
account. You are authorized, in your discretion, to require joint action by the
joint tenants with respect to any matter concerning the joint account, including
giving or cancellation of orders and withdrawal or transfer of monies,
securities or other property. In the event of the death of any of us, the
survivor(s) shall immediately give you written notice, and you may, before or
after receiving notice, take actions, require papers, retain a portion of the
account and/or restrict transactions in the account as you deem advisable to
protect you against any tax, liability, penalty or loss under any present or
future laws or otherwise. It is our express intention to create an estate or
account as joint tenants with rights of survivorship and not as
tenants-in-common, unless a separate Tenancy-in-Common form is properly
completed and submitted to you. In the event of the death of any of us, the
entire interest in the joint account shall be vested in the survivor(s) on the
same terms and conditions as theretofore held, without releasing the decedent’s
estate from liability, unless properly designated as a Tenancy-in-Common.
     21. ARBITRATION.
     THIS AGREEMENT CONTAINS A PREDISPUTE ARBITRATION CLAUSE. BY SIGNING AN
ARBITRATION AGREEMENT THE PARTIES AGREE AS FOLLOWS:
     (A) ALL PARTIES TO THIS AGREEMENT ARE GIVING UP THE RIGHT TO SUE EACH OTHER
IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED BY THE
RULES OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.
     (B) ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY
TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.
     (C) THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND
OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.
     (D) THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD.
     (E) THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF
ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY.
     (F) THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR
BRINGING A CLAIM IN ARBITRATION. IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR
ARBITRATION MAY BE BROUGHT IN COURT.

 



--------------------------------------------------------------------------------



 



     (G) THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS AGREEMENT.
     ANY CONTROVERSY OR CLAIM: (1) ARISING OUT OF OR RELATING TO ANY OF MY
ACCOUNTS WITH YOU, OR AN AFFILIATE, MAINTAINED INDIVIDUALLY OR JOINTLY WITH ANY
OTHER PARTY, IN ANY CAPACITY; OR (2) WITH RESPECT TO TRANSACTIONS OF ANY KIND
EXECUTED BY, THROUGH OR WITH YOU, YOUR OFFICERS, DIRECTORS, AGENTS AND/OR
EMPLOYEES; OR (3) RELATING TO MY TRANSACTIONS OR ACCOUNTS WITH ANY OF YOUR
PREDECESSOR FIRMS BY MERGER, ACQUISITION OR OTHER BUSINESS COMBINATION FROM THE
INCEPTION OF SUCH ACCOUNT; OR (4) WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
AGREEMENTS ENTERED INTO WITH YOU RELATING TO MY ACCOUNTS, OR THE BREACH THEREOF,
SHALL BE RESOLVED BY ARBITRATION CONDUCTED ONLY BEFORE THE FINANCIAL INDUSTRY
REGULATORY AUTHORITY (“FINRA”) OR ANY OTHER SELF-REGULATORY ORGANIZATION (“SRO”)
SUBJECT TO THE JURISDICTION OF THE SECURITIES AND EXCHANGE COMMISSION OF WHICH
YOU ARE A MEMBER, AND PURSUANT TO THE ARBITRATION PROCEDURES THEN IN EFFECT AT
FINRA OR ANY OTHER SRO AS I ELECT. IF I DO NOT MAKE SUCH ELECTION BY REGISTERED
MAIL ADDRESSED TO YOU AT YOUR MAIN OFFICE WITHIN 5 DAYS AFTER DEMAND BY YOU THAT
I MAKE SUCH ELECTION, THEN YOU WILL HAVE THE RIGHT TO ELECT THE ARBITRATION
TRIBUNAL OF YOUR CHOICE. JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATORS MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
     NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION,
NOR SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO
HAS INITIATED IN COURT A PUTATIVE CLASS ACTION, OR WHO IS A MEMBER OF A PUTATIVE
CLASS BUT WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY CLAIMS
ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS CERTIFICATION IS
DENIED; OR (II) THE CLASS ACTION IS DECERTIFIED; OR (III) THE CUSTOMER IS
EXCLUDED FROM THE CLASS BY THE COURT. SUCH FORBEARANCE TO ENFORCE AN AGREEMENT
TO ARBITRATE SHALL NOT CONSTITUTE A WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT
EXCEPT TO THE EXTENT STATED HEREIN.
     THE FOREGOING AGREEMENT TO ARBITRATE DOES NOT ENTITLE ME TO OBTAIN
ARBITRATION OF CLAIMS THAT WOULD BE BARRED BY THE RELEVANT STATUTES OF
LIMITATIONS, IF SUCH CLAIMS WERE BROUGHT IN A COURT OF COMPETENT JURISDICTION.
IF AT THE TIME THAT A DEMAND FOR ARBITRATION IS MADE OR AN ELECTION OR NOTICE OF
INTENTION TO ARBITRATE IS SERVED, THE CLAIMS SOUGHT TO BE ARBITRATED WOULD HAVE
BEEN BARRED BY THE RELEVANT STATUTE OF LIMITATIONS OR OTHER TIME BAR, ANY PARTY
TO THIS AGREEMENT MAY ASSERT THE LIMITATIONS AS A BAR TO THE ARBITRATION BY
APPLYING TO ANY COURT OF COMPETENT JURISDICTION. I EXPRESSLY AGREE THAT ANY
ISSUES RELATING TO THE APPLICATION OF A STATUTE OF LIMITATIONS OR OTHER TIME BAR
ARE REFERABLE TO SUCH COURT. THE FAILURE TO ASSERT SUCH BAR BY APPLICATION TO A
COURT, HOWEVER, SHALL NOT PRECLUDE ITS ASSERTION BEFORE THE ARBITRATORS.
     22. GOVERNING LAW AND APPLICABLE REGULATIONS. This agreement, including the
arbitration provisions in paragraph 21, shall be governed by the laws of the
State of New York without giving effect to the choice of law or conflict of laws
provisions thereof. All transactions entered into under this agreement shall be
subject to any applicable constitution, rules, regulations, customs and usages
of the exchange or market and its clearinghouse, if any, where such transactions
are executed by Lehman or its agents and to all applicable laws, rules,
regulations of governmental authorities and SROs (collectively the “Rules”). Any
reference to such Rules in this agreement shall not be construed to create a
cause of action arising from any violation of such Rules. If any Rule is enacted
that would be inconsistent with any of the provisions of this agreement, the
provision so affected shall be deemed modified or superseded by the enactment,
but the remaining provisions of this agreement shall remain in full force and
effect.
     23. BINDING EFFECT; ASSIGNMENT. This agreement shall bind my heirs,
executors, successors, administrators, assigns, committee and conservators
(“successors”). In the event of my death, incompetency, or disability, whether
or not successors of my estate and property shall have qualified or been
appointed, you may continue to operate as though I were alive and competent and
liquidate my account as described in Paragraph 16 without notice to or demand
upon my successors. This agreement shall inure to the benefit of your assigns
and successors, by merger, consolidation or otherwise, and you may transfer my
accounts to your successors and assigns at your discretion.

 



--------------------------------------------------------------------------------



 



     24. WAIVER NOT IMPLIED. Your failure to insist upon strict compliance with
this agreement or with any of its terms or any continued course of such conduct
on your part shall not constitute or be considered a waiver of any of your
rights.
     25 AMENDMENTS; EFFECT ON PRIOR AGREEMENTS. I agree that you have the right
to amend this agreement and any disclosures relating to this agreement or this
account at any time by sending notice of the amendment to me. The amendment will
be effective on the date contained in the notice. The signing of this agreement
supersedes any prior agreement (except those governing transactions in my
commodity accounts) made with you or any of your predecessors or assignors. To
the extent this agreement is inconsistent with any other agreement governing my
account; the provisions of this agreement shall govern.
     26. FOREIGN SECURITIES. If my account contains securities issued by a
foreign issuer, I acknowledge that you are acting solely as custodian with
respect to such securities and have no obligation to provide me any proxies,
annual statements or other disclosures from the issuer or to facilitate my
participation in any rights offer or other transaction that the issuer conducts
with or offers to holders of its securities.
     27. NOTICES. You will endeavor to notify me in advance of any calls in my
Margin Account. You will provide various other notices relating to activities in
my accounts, unless this agreement provides otherwise. However, you reserve the
right to take any appropriate action for my accounts permitted by this Agreement
and/or required by law or regulation without prior notice. I acknowledge and
consent that you may, from time to time, monitor and/or electronically record
conversations between me/us and your employees or agents for quality assurance,
employee training or the mutual protection of both of us. You may offer such
recordings as evidence in any arbitration or other proceedings relating this
agreement.
     28. FORCE MAJEURE. Your performance under this agreement is excused in the
event that a trade is prevented, delayed, or otherwise made impossible, due to
an unforeseeable business-disrupting event or occurrence beyond your reasonable
control, including, but not limited to: Acts of God, fire, epidemic, biohazard,
or terrorism; civil commotion; acts of government or military; shortages or
failures in transportation, telecommunications, labor, or energy; computer
failures, hacking, or viruses; and natural or man-made disasters resulting in
destruction of records.
     MARGIN AGREEMENT; PARAGRAPHS 29 THROUGH 32 APPLY ONLY TO MARGIN ACCOUNTS.
     29. MARGIN LOANS. From time to time you may, at your discretion, make loans
to me to purchase, carry, or trade in securities (“Margins Loans”). Pursuant to
Regulation T, Margin Loans will be made in a Margin Account. You will determine,
in your discretion, the minimum and maximum amounts of any particular loan,
regardless of the amount of collateral delivered to you and you may change such
minimum and maximum amounts from time to time.
     30. PAYMENT OF LOANS ON DEMAND. I will pay ON DEMAND any balance owing on
my account(s), including interest, commissions, late charges and any collection
costs, including attorneys’ fees you may incur. You may demand full payment of
the balance due in my account(s) plus interest charges at your sole option, at
any time, whether or not demand is made for your protection. Loans are not for
any specific term or duration but are due and payable at your discretion upon
demand for payment. You may apply payments received for my account(s), including
interest, dividends, premiums, principal or other payments, to balance(s) due in
my account(s).
     31. MAINTENANCE OF COLLATERAL. The securities or other instruments
(“securities”) in my Margin Account may be carried as general loans and may be
pledged, hypothecated or otherwise used by you in a financing transaction
(collectively “pledge(d)”) separately or in common with other properties. I may
not be entitled to vote the securities in my Margin Account during a period in
which they have been pledged by you. In addition, while I will receive an amount
equal to any dividends or other distributions in respect of such securities, the
actual dividend or other distributions will be made to the entity to which the
securities have been pledged. In connection with certain changes to Federal tax
law effective January 1, 2004, this payment of “in-lieu of dividends” will be
treated as ordinary income. Your pledge may secure your indebtedness equal to or
greater than the amount I owe you. I will deposit additional collateral, as you
may in your discretion require from time to time, in the form of cash or
securities in accordance with the rules and regulations of the Federal Reserve
Board, NYSE/FINRA, American Stock Exchange, Inc. (“AMEX”), other national
securities exchanges, associations or regulatory agencies under whose
jurisdiction you are subject and your own minimum house margin maintenance
requirements. If I no longer maintain a debit balance or indebtedness to you,
you will fully segregate all securities in my account(s) in your safekeeping or
control (directly or through a clearing house) and/or deliver them upon my
request.

 



--------------------------------------------------------------------------------



 



     32. INTEREST CHARGES AND PAYMENTS. I will pay interest, to the extent not
prohibited by the laws of the State of New York, upon amounts advanced and
balances due in my account(s) in accordance with your current disclosure
statement, hereby specifically incorporated. By entering into transactions with
you after I receive your current disclosure statement, I acknowledge that I have
read and agree to its terms for all past and future transactions in my account.
Interest on all debit balances shall be payable ON DEMAND and that in the
absence of demand, interest shall be due on the first business day of each
interest period. My daily net debit balance includes any accrued interest I have
not paid from prior interest periods. Thus, to the extent permitted by law, you
may charge me compound interest. Payments of interest and principal and all
other payments made by me under this agreement shall be made to your main office
in New York. You may, in your discretion, not deem any check or other remittance
to constitute payment until paid by the drawee and the funds representing such
payments are available to you.

 